UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 JULY 13, 2011 SEVEN ARTS PICTURES PLC (Exact name of registrant as specified in its charter) England 333-158669 (State or other jurisdiction of incorporation) (Commission File Number) 136-144 New Kings Road London SW6 4LZ, UK W1J 7SG (Address of principal executive offices) (Zip Code) 44 (203) 006-8222 Registrant's telephone number, including area code Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- o. SEVEN ARTS PICTURES PLC (A UK Corporation) (Unaudited) INDEX Condensed Consolidated Statement of Operation and other Comprehensive Income/(Loss) 1 Condensed Consolidated Balance Sheet 2 Condensed Consolidated Statement of Cash Flow 3 Condensed Consolidated Statement of Shareholder’s Equity/(Deficiency) 4 Notes to Condensed Consolidated Financial Statements 5 i Seven Arts Pictures PLC Condensed Consolidated Statements of Operations and Other Comprehensive Income /(Loss) (unaudited) Six months ended December 31, Six months ended December 31, Notes Revenue: Film Revenues 2 $ $ Fee related revenues 14 Total Revenues 2 Cost of Sales: Amortization of Film Costs 7 ) ) Other Cost of Sales ) ) Total Cost of Sales ) ) Gross Profit 862,273 Operating Expenses: General & Administrative Expenses ) ) Total Operating Expenses ) ) Profit Before Interest and Taxes Net Interest (Expense) Income: Interest paid 3 ) ) Interest received 3 Net Interest (Expense)/Income 3 ) ) (Loss)/Profit Before Taxes and Other Income ) Other income - Change in debt derivative ) - Profit/(Loss) Before Taxes ) Provision for Tax 4 - - (Loss)/Profit After Taxes ) Other Comprehensive Income (Loss): Foreign Exchange Translation ) ) Net (Loss)/Income ) Earnings/(Loss) per share in cents 5 ) Diluted Earnings/(Loss) per share in cents 5 ) 33 See accompanying notes to the unaudited condensed consolidated financial statements 1 Seven Arts Pictures PLC Condensed Consolidated Balance Sheet (unaudited) December 31, December 31, Notes Assets Cash and Cash Equivalents $ ) Trade Receivables 6 Due from Related Parties 6 Other Receivables and Prepayments 6 Film Costs 7 Property and Equipment 8 Total Assets $ Liabilities & Shareholders Equity Accounts Payable and Accrued Liabilities 9 $ Participation & Residuals 9 Other Loans 10 Film & Production Loans 10 Deferred Income Debt derivative & discount - - VAT Payable – Zeus Total Liabilities $ Shareholders Equity/(Deficiency) Issued Capital 11 $ Convertible Debentures Additional Paid In Capital Receivable From EBT ) ) Accumulated Deficit ) ) Translation Reserve ) ) Profit/(Loss) Current Period ) Shareholders Equity/(Deficiency) $ Total Liabilities & Shareholders Equity/(Deficiency) $ See accompanying notes to the unaudited condensed consolidated financial statements 2 Seven Arts Pictures PLC Condensed Consolidated Statement of Cash Flow (unaudited) Six months ended December 31, Six months ended December 31 Cash flow from operating activities Net income/(loss) ) $ Depreciation of property & equipment Amortization of film cost Forgiveness of debt ) Bad Debts ) Changes in assets and liabilities Trade receivables ) Zeus receivables - Intercompany accounts ) ) Capitalized film assets ) ) Other assets ) Accounts payable Other current liabilities ) Deferred income - Zeus - Debt derivative & discount - - Net cash provided by/(used in) in operating activities ) $ Cash flow from Investing Activities Purchase of property and equipment ) ) Purchase of investments - Net cash provided by/(used in) in investing activities ) $ ) Cash flow from Financing Activities Proceeds from/(repayment of) notes payable ) ) Issuance of common stock Net cash provided by/(used in) in financing activities $ ) Net increase/(decrease) in cash $ ) Cash and cash equivalents at Beginning of year Currency translation Adjustment ) Cash and cash equivalents at End of year - computed $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the year for Interest - Income taxes - - Non cash investing and financing transactions: Accounts receivable applied against Loan set off $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 CONSOLIDATED STATEMENTS OF DEFICIENCY IN STOCKHOLDERS' EQUITY FOR THE YEARS ENDED MARCH 31, 2008, JUNE 30, 2008, JUNE 30, 2, 2010 and DECEMBER 31, 2010 £1 Conv, Redeem Pref Shares Non Redeem Conv Loans Common Stock Deferred Stock Add'l paid in Capital & EBT Accumulated Deficit Translation Adjustment Total Shares USD Shares USD Shares USD Shares USD USD USD USD USD Balance, June 30, 2009 $ ) $ ) $ Chris Bialek options-27 Oct 09 $ Adjust payable by SAP Inc on above @ par value $ Receiveable from SAP Inc on above transaction $ ) $ ) Translation Adj - Dec 09 $ $ Tfr Share options M Garstin to loan 2 Dec 08 pd $200,000 $ ) $ ) Balance, Dec 31, 2009 $ ) $ ) $ Eden loan 20,000 shres @ 25p Dec 09 $ $ $ Pref Share Conversion - EBT
